OPINION AND ORDER
MUECKE, District Judge.
Defendant is indicted for failure to submit to induction in violation of 50 U.S.C. App. § 462. Counsel for defendant and for the Government, at trial, stipulated to the admission into evidence of defendant’s Selective Service file, and stipulated that it is complete. Unless otherwise noted, the facts set forth in this opinion are drawn from that file.
The. facts are: Defendant is presently twenty-two years old. Upon attaining his eighteenth birthday, he registered with his Local Board as required by law. Defendant, upon registering, was initially classified II-S on August 18, 1965. Except for a brief period during early 1967, not here material, he retained that classification until November 13, 1968 when he was reclassified I-A by the Local Board.
Defendant, in a note received by the Board on September 30, 1968, informed the Board that he was “not enrolled [that] semester” at Arizona State University. Defendant was sent a current information questionnaire (SSS Form 127) which he completed and returned to *1264the Board on November 5, 1968. Based upon the answers therein, defendant, on November 13, 1968 was, as noted supra, reclassified I-A.
The Board on December 4, 1968 was notified by postcard that he had on November 23, 1968 “been ordained as a minister for the Jehovah’s Witnesses religion.” A letter received by the Board on December 12, 1968 (set out in full in Appendix A) requested an appeal, set forth defendant’s views, and concluded: “ “ * * I ask that you reclassify me IV-D, so that this urgent work of salvation may continue. Whatever your decision however, I will not serve the Devil with you under any circumstances.” Defendant was thereupon mailed a Selective Service Form 150 which he did not complete but returned to the Board with a cover letter saying: “As stated in my letter of December 11, 1968, I am applying for a IV-D classification, not a I-A-0 or I-O. The form you have mistakenly sent me is for a I-A-0 or 1-0 classification only, and therefore I am returning it to you. Please send me whatever form is necessary to apply for classification of IV-D.” The Board then mailed him instructions on how to apply for a IV-D ministerial exemption. In response, he furnished the Board with a current information questionnaire, letters from his church overseer and himself, and the record of his baptism in the Jehovah’s Witness sect. On March 12, 1969 defendant was again classified I-A by the Local Board. On April 10, 1969 he wrote the Board a letter (set forth in full in Appendix B) requesting an appeal and setting forth in considerable detail his religious views. In response to that letter, which was defendant’s only communication with his Local Board between March 12, 1969 and May 14, 1969, the Board on the latter date, decided not to reopen his classification and forwarded his file to the Appeal Board. Following his unsuccessful appeal, defendant was ordered to report for induction. For the failure to take the symbolic step forward, defendant is indicted.
The Government contends that (1) because defendant never made a “claim” for a conscientious objector exemption, the I-A classification underlying the order to report for induction is valid, and (2) if there was a basis in fact for the I-A classification given him by the Board on March 12, 1969, confirmed by the Board on May 14, 1969, and affirmed by the Appeal Board on June 10, 1969, he is guilty of violating 50 U.S.C. App. § 462 as charged in the indictment.
Defendant, on the other hand, contends: (1) the I-A classification was arbitrary and without basis in fact; (2) his Selective Service file indicates that he placed himself “prima facie within the statutory exemptions” 1-0 or I-A-O, and was entitled to consideration for, and classification in, the same; and (3) the Local Board’s failure to include in his Selective Service file the reasons for not considering, or granting him a 1-0 or IA-0 classification, renders his I-A classification invalid. Consequently, the order to report for induction was invalid and his failure to take the required step forward and be inducted into the Armed Forces does not constitute a violation of the laws of the United States.
To obtain a conviction it is incumbent upon the United States to prove the validity of the induction order, Franks v. United States, 216 F.2d 266 (9th Cir. 1954), because defendant could not be required to submit to induction under a void classification. Pine v. United States, 212 F.2d 93 (4th Cir. 1954). Invalidity of the induction order is a defense to a criminal prosecution. United States v. Milliken, 416 F.2d 676 (9th Cir. 1969).
The scope of judicial review in Selective Service cases is extremely narrow. “[I]t is not for the courts to sit as super draft boards substituting their judgments on the weight of the evidence for those of the designated agencies.” Witmer v. United States, 348 U.S. 375 at 380, 75 S.Ct. 392 at 395, 99 L.Ed. 428 at 433 (1955). The classification can only be overturned if it has no basis in fact. Witmer v. United States, supra; *1265Dickinson v. United States, 346 U.S. 389, 74 S.Ct. 152, 98 L.Ed. 132 (1953) ; Estep v. United States, 327 U.S. 114, 66 S.Ct. 423, 90 L.Ed. 567 (1946).
We turn first to the Government’s contention that defendant, to be considered for either 1-0 or I-A-0 status, must make a “claim” therefor. We recognize that the burden is upon the registrant to claim and establish the right to exemption and that an exemption may be waived or abandoned. Pickens v. Cox, 282 F.2d 784 (10th Cir. 1960). The relevant statute provides:
Nothing contained in this title [sections 451, 453, 454, 455, 456 and 458-471 of this Appendix] shall be construed to require any person to be subject to combatant training and service in the armed forces of the United States who, by reason of religious training and belief, is conscientiously opposed to participation in war in any form. As used in this subsection, the term “religious training and belief” does not include essentially political, sociological, or philosophical views, or a merely personal moral code. Any person claiming exemption from combatant training and service because of such conscientious objections whose claim is sustained by the local board shall, if he is inducted into the armed forces under this title, [sections 451, 453, 454, 455, 456 and 458-471 of this Appendix], be assigned to noncombatant service as defined by the President, or shall, if he is found to be conscientiously opposed to participation in such noncombatant service, in lieu of such induction, be ordered by his local board, subject to such regulations as the President may prescribe, to perform for a period equal to the period prescribed in section 4 (b) [section 454(b) of this Appendix] such civilian work contributing to the maintenance of the national health, safety, or interest as the local board pursuant to Presidential regulations may deem appropriate and any such person who knowingly fails or neglects to obey any such order from his local board shall be deemed, for the purposes of section 12 of this title [section 462 of this Appendix], to have knowingly failed or neglected to perform a duty required of him under this title [sections 451, 453, 454, 455, 456 and 458-471 of this Appendix]. 50 U.S.C. App. § 456(j) (emphasis added).
In addition, the regulations provide:
A registrant who claims to be a conscientious objector shall offer information in substantiation of his claim on a Special Form for Conscientious Objector (SSS Form No. 150) which, when filed, shall become a part of his Classification Questionnaire (SSS Form No. 100). The local board, upon request, shall furnish to any person claiming to be a conscientious objector a copy of such Special Form for Conscientious Objector (SSS Form No. 150). 32 C.F.R. § 1621.11 (emphasis added).
The Government points to no Selective Service statute, regulation, or case which defines the term “claim.” Similarly, we are unable to find such a definition. “Claim” is not defined in 50 U.S.C. App. § 466, which contains other definitions. Nor is it defined in 32 C.F.R. Part 1602.
Opposed to the above language, which on its face would appear to make the filing of a Form 150 a prerequisite to 1-0 and I-A-0 consideration, is Local Board Memorandum No. 41, issued by the Director on November 30, 1951, as amended July 30, 1968, which provides, inter alia:
2. What Constitutes a Claim of Conscientious Objection. — A registrant should be considered to have claimed conscientious objection to war if he has signed Series VIII of the Classification Questionnaire (SSS Form 100), if he has filed a Special Form for Conscientious Objector (SSS Form 150), or if he has filed any other written statement claiming that he is a conscientious objector.
*12663. Consideration of C.O. Claims by Local Boards. — (a) The local board will make every effort to secure a completed Special Form for Conscientious Objector (SSS Form 150) from each registrant who signed Series VIII of the Classification Questionnaire (SSS Form 100) or who has filed a written statement claiming he is a conscientious objector. However, the absence of an SSS Form 150 does not preclude consideration of all the other evidence in the cover sheet to support the claim.
(b) If, upon consideration of this evidence, the local board determines that it cannot grant the I-A-0 or I-O classification claimed, the local board should invite or request registrant to meet with it for an interview prior to classification. The primary purpose of the interview will be to develop further facts on which the conscientious objector claim is based, and the sincerity of such claim. This interview does not take the place of the personal appearance which the registrant may request under Section 1624.1, after the classification action.
Selective Service System, Local Board Memorandum 41.
Thus LBM No. 41 makes it clear that a Form 150 is not a precondition to Board consideration of a registrant’s claim for conscientious objector classification. In other words, a registrant can “claim” conscientious objector status without doing so on the prescribed form. “LBM No. 41 is a direction to the local board to consider for possible CO exemption all those who file some written statement claiming that status.” United States v. Enslow, 426 F.2d 544 (9th Cir., April 30, 1970, No. 24,806).
Did defendant by returning the Form 150 on February 18, 1969 with the note, “I am applying for a IV-D classification, not a I-A-0 or I-O,” waive any claim he might have to consideration for CO status? It is well settled that waiver, in the context of federal criminal law is the “intentional relinquishment or abandonment of a known right * * *.” Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 1023, 82 L.Ed. 1461, 1466 (1938). It is equally well settled that waiver cannot be presumed from a silent record. In United States v. Stout, 415 F.2d 1190 (4th Cir. 1969) the test of waiver as outlined above was applied in the context of a Selective Service criminal prosecution. In addition, “[l]ocal boards are not to interpret communications from registrants as if they were litigants represented by counsel.” United States v. Craft, 423 F.2d 829 (9th Cir. 1970). Applying the above standards, we hold that defendant did not waive by his note of February 18, 1969, his right to claim CO status. The Government relies upon United States v. Irons, 369 F.2d 557 (6th Cir. 1966). In that case, not only did defendant “emphatically waive [I-O] classification by refusing to claim the exemption” but he also spurned the entire Selective Service System and refused to cooperate with it in any way.
To hold that defendant did not waive his right still does not answer the contention of the Government that defendant did not claim it. This suggests that the defendant can classify himself as to his draft status, yet this cannot be for this is the duty of the Selective Service Board. We have already noted that, pursuant to LBM No. 41, a Form 150 is not required for CO consideration. Defendant here “claimed” CO status by complying with the Regulations. On two occasions he submitted to the Board “other written information” (set forth in Appendices A and B) which set forth a prima facie case for CO consideration. 32 C.F.R. § 1623.1(b).
The facts of this case are not unlike those in Franks v. United States, 216 F.2d 266 (9th Cir. 1954). In that case the defendant sought a I-O classification. At his personal appearance, the following colloquy ensued:
Mr. LaRue: Ministers of other faiths feel as strongly as you do regarding killing but they go into battle just the same. A I-A-0 classifica*1267tion is one that is given to those who are willing to serve their country but who are not subject to combatant training and service.
Franks: According to 2 Corinthians, Chapter 5, 20th verse, I believe I would be a traitor to God if I went to service as a I-A-O. Franks v. United States, supra, at 268.
The Board thereupon classified him I-A. The minutes contain a statement that “Franks did not want consideration as a I-A-O.” Based upon the record and 32 C.F.R. § 1623.21 the court held that “ * * * it was not for the local board, any more than it is for [the] court, to say that the registrant should not be placed in a certain classification merely because he did not want that classification or was seeking a lower class * Franks, supra at 269. “If some doctrine of waiver by the registrant were to be applied by the local board, then the mere fact that the registrant was claiming a lower classification than he was entitled to, could be used as a basis for classifying any registrant I-A.” Franks, supra at 270. The court on the authority of Cox v. Wedemeyer, 192 F.2d 920 (9th Cir. 1951) rejected such a contention.
Our reading of these cases leads us to believe that when a registrant makes a claim for a particular classification by presenting a prima facie case therefor, he is entitled at least to consideration of it on the merits which consideration is made a part of the record of his case. 32 C.F.R. § 1623.2, footnote 1. supra, which provides that a registrant must be placed in the lowest class for which he is eligible, requires no less. That regulation has been interpreted as making 32 C.F.R. § 1622.14 2 “not merely precatory, but * * * mandatory upon the local board.” United States v. Carroll, 398 F.2d 651, 653 (3d Cir. 1968). By a parity of reasoning, 32 C.F.R. § 1622.11 3 is mandatory upon the local board. We deal, of course, with both regulations in this opinion.
Having placed himself prima facie within the statutory exemptions, the local board must state the reasons for its denial of the classification. Unit*1268ed States v. Haughton, 413 F.2d 736 (9th Cir. 1969). Its failure to do so herein constitutes an independent basis for granting defendant’s motion for judgment of acquittal.
An additional reason requires us to grant defendant’s motion for judgment of acquittal. Defendant, following his I-A classification of March 12, 1969, on April 10, 1969 wrote his local board a letter (set forth in full in Appendix B) explaining in detail his religious views. Defendant, in that letter, requested an appeal. He did not therein request a reopening of his classification. 32 C.F. R. § 1625.2. The April 10th letter, as noted above, was defendant’s only communication with the board between March 12 and May 14. On the latter date, the local board decided not to reopen his classification. Defendant was notified thereof by letter of May 19, 1969 which also advised him that his file had been “forwarded to the appeal board for their [sic] review and consideration.”
Although defendant did not request a reopening under the terms of 32 C.F.R. § 1625.2, the local board apparently considered his April 10th letter as a request for same, and this case is thus distinguished from Hoapili v. United States, 395 F.2d 656 (9th Cir. 1968). The Board having considered the letter as a request for reopening of his classification, erred in refusing to reopen the classification. As was said in Petrie v. United States, 407 F.2d 267 (9th Cir. 1969):
As applied to an action of the local board in refusing to reopen a classification pursuant to a registrant’s request, the basis in fact test is substantially different in degree from that applied to the board’s final classification decision. As to the latter action, basis in fact consists of “some proof” — something which may be less than substantial evidence — to support the evaluative classification decision. Dickinson v. United States, 346 U.S. 389, 396, 74 S.Ct. 152, 98 L.Ed. 132 (1953). In comparison, the Regulations governing reopening, quoted supra, have been construed to require only that the registrant present to the local board a “prima facie case” supporting his request for placement in another classification. E. g., Stain v. United States, 235 F.2d 339, 342 (9th Cir. 1956). Thus, “refusal to reopen has no basis in fact if the written request to reopen sets forth a prima facie case for reclassification and if it contains some allegations of fact in addition to those considered when the registrant was originally classified.” Woo v. United States, 350 F.2d 992, 997 (9th Cir. 1965) (Hamley, J., dissenting on other grounds).
New courts have attempted to define that which was meant by the Stain court when it employed the term “prima facie case.” One District Court explained that “[t]he Board is mandated into at least looking at the facts as stated, considering whether it has previously known those facts when its prior classification was made and considering whether the facts stated, if true, would, to any reasonable mind, justify a reclassification.” United States v. Longworth, 269 F.Supp. 971, 974 (S.D.Ohio 1967) (emphasis in original). While our court recently indicated in Miller, discussed supra, that when the new information received must be “weighed * * * against other probative factors,” then a reopening is necessary, Miller v. United States, 388 F.2d [973] at 976, this suggestion does not mean that the board is required to reopen when all reasonable men would agree that the new claim was frivolous or that the alleged facts would not justify reclassification.
Although it might be properly determined in reopened proceedings that the registrant was not entitled to placement in the newly requested classification, the registrant’s right to a reopening is not an insignificant right. The Regulations provide no means for administrative review of a local board’s decision not to reopen a registrant’s classification. E. g., Stain v. United States, 235 F.2d 339, 343 (9th *1269Cir. 1956). In contrast, “[w]hen the local board reopens the registrant’s classification, it shall consider the new information which it has received and shall again classify the registrant in the same manner as if he had never before been classified.” 32 C.F.R. § 1625.11. The Regulations specifically grant to the registrant the right thereafter to take his case to the appeal board. 32 C.F.R. § 1625.13. The registrant’s important right to administrative review of the local board’s evaluative decisions is thereby expressly preserved. These are the reasons which make it obligatory for the board to reopen upon the presentation of a prima facie showing. Petrie v. United States, supra, at 274.
******
Defendant’s letter of April 10 (Appendix B), unlike that in United States v. Scott, 416 F.2d 443 (9th Cir. 1969), recited facts setting forth a “prima facie” claim. And unlike the defendant in United States v. Milliken, 416 F.2d 676 (9th Cir. 1969), he claimed as his own, the views set forth therein.
As measured by 50 U.S.C. App. § 456 (j), defendant presented a prima facie case to the board and was therefore entitled to a new consideration of the facts of his case for the record. Lacking this, his defense that his induction was invalid is well taken. See Mizrahi v. United States, 409 F.2d 1219 (9th Cir. 1969).
Defendant’s motion for judgment of acquittal pursuant to F.R.Crim.P. 29 is therefore granted.
It is so ordered.
APPENDIX A
8243 E. Oak St.
Scottsdale, Az. 85257
December 11, 1968
Local Board No. 29
Selective Service System
Phoenix, Az. 85004
Dear Sir:
This letter is to notify you that, 1.) on November 23, 1968, I was ordained as a minister of the Jehovah’s Witnesses religion and that, 2.) I am hereby appealing from the Board’s previous classification of I-A. My Sel. Ser. No. is 2-29-47-590.
The creed of Jehovah’s Witnesses is the entire Bible. Unlike the religious clergy of Christendom, we believe that “All scripture is inspired of God and beneficial.” (2 Tim. 3.16) The clergymen take from the Bible whatever agrees with their own personal philosophy and discard the rest. The rotten fruitage of ordaining hippies, marrying homosexuals, pouring blood on draft files, operating gambling rackets, killing their fellow believers, permitting jazz bands and go-go girls to have a part in church programs, etc., is explicit testimony to what happens when Bible principles are discarded. Jehovah’s Witnesses, however, have chosen to do the will of God, not of men, since “he that does the will of God remains forever.” (1 John 2.17)
Part of God’s will for us today is to remain separate from the world. What this means is this: we do not share in any activity which supports the world’s proud, powermad, nationalistic activities; we do not participate in the world’s self-seeking, dishonest, immoral ways; we do not hate Jehovah’s servants and purposes as do various religious organizations; in short, we are not any of the things described at Romans 1.28-32 and 2 Tim. 3.1-5.
Staying separate from the world can be quite difficult at times, in view of religious persecutions and social pressures. Nevertheless, there are sound reasons and wonderful rewards for staying separate from this wicked “system of things.” Christ said that his Kingdom is no part of this world, that it is a heavenly government to come at God’s own appointed time. Fulfillment of Bible prophecy indicates that this Kingdom has already been established in heaven and reliable chronology indicates that it will be established “also upon earth” within another few years. It is then that the wonderful benefits of living forever *1270without sickness or death in a paradise here on Earth will be realized.
Further, the Bible shows that Satan the Devil is ruler of this world and its corrupt systems of government. Most people even choose to worship the Devil with the help of the churches of Christendom which is why the Bible speaks of Satan as being “the god of this world.” It is for these reasons that Jehovah has condemned harlotrous false religion and her beast-like paramour, the governments of the earth. Rather than support something that stands condemned by God, I instead support His perfect, incorruptible, heavenly government. I desire to worship Jehovah rather than Satan.
Jehovah’s Witnesses are ambassadors of God substituting for Christ. (2 Cor. 5.20) Just as Christ refused to involve himself in the affairs of the Roman government neither do we involve ourselves in the affairs of yours. Your earthly government is corrupt and condemned to destruction whereas our heavenly government is perfect and everlasting. Like an ambassador from another nation, we support our own government and are not involved in yours. You would not draft an ambassador from England or expect him to perform substitute military service. With what justification then can you expect to draft an ambassador of God?
As you probably already know, Jehovah’s Witnesses are required by God to obey the laws passed by your government, except for the ones that take worship (sacred service) away from Jehovah. No government on this earth has a Godgiven right to suppress true worship. Your government requires us to be citizens and hence we must comply since this (in itself) does not involve worship. But requiring us to support a system opposed to God does involve worship and it is a law which we simply will not obey since you have no right to make it in the first place. It is the nations who now have no right to exist here, not Jehovah’s Christian Witnesses.
Jehovah does not take pleasure in the destruction of the wicked ones: “He does not desire any to be destroyed but desires all to attain repentance.” (2 Peter 3.9) He has left the choice of life or death up to us: “I have put life and death before you * * * you should choose life.” (Deut. 30.19) In this time of the end “ ‘everyone who calls upon the name of Jehovah will be saved.’ However, how will they call upon him in whom they have not put faith? How, in turn, will they put faith in him whom they have not heard ? How, in turn, will they hear without someone to preach? How, in turn, will they preach unless they have been sent forth?” (Rom. 10.13-15)
My ordination by Jehovah on November 23, was his commissioning me to preach the good news of salvation while there is still time. In the near future, we will not have this privilege. We must finish our preaching (for salvation) before false religion begins to fall. With the popularity of Christendom rapidly declining, and with the increasing suspicion and animosity of your government towards such religion, you can see why this matter of preaching is so urgent.
Hence, I ask that you reclassify me IV-D, so that this urgent work of salvation may continue. Whatever your decision however, I will not serve the Devil with you under any circumstances.
Sincerely,



Brian Fraser
P.S. I am enclosing some secular research which you may find helpful in understanding our beliefs.
The God of this world is Satan the devil
2 Cor 4.4 The God of this world has blinded the minds of the unbelievers, to keep them from seeing the light of the gospel of the glory of Christ * * * [rs]
John 16.11 The ruler of this world has been judged
*1271John 12.31 The ruler of this world will be cast out
1 Cor 10.20 The things which the nations sacrifice they sacrifice to demons, and not to God
Eph 6.12 We have a fight, not against blood and flesh, but * * * against the wicked spirit forces in the heavenly places
1 John 5.19 We know we originate with God, but the whole world is lying in the power of the wicked one
Luke 4.6 The devil said to him — I will give you all this authority and the glory of them, ^because it has been delivered to me, and to whomever I wish to give it*
Job 1.6 When the sons of the true God entered to take their station before Jehovah, and even Satan proceeded to enter right among them
Rev 12.9 So down the great dragon was hurled, the original serpent, the one called devil and Satan, who is misleading the entire inhabited earth * * * and his angels were hurled down with him
1 Cor 14.33 For God is a God, not of disorder, but of peace
True Christians are not involved in world affairs
John 18.36 My kingdom is no part of this world. If my kingdom were part of this world, my attendants would have fought that I should not be delivered up to the Jews. But, as it is, my kingdom is not from this source.
John 15.19 If you were part of the world, the world would be fond of what is its own. Now because you are no part of the world; but I have chosen you out of the world, on this account the world hates you
John 17.14 I have given your word to them, but the world has hated them, because they are no part of the world, just as I am no part of the world
John 17.16 They are no part of the world, just as I am no part of the world
Jms 4.4 Do you not know that the friendship with the world is enmity with God [q] Whoever, therefore, wants to be a friend of the world is constituting himself an enemy of God
1 John 2.15 Do not be loving either the world or the things in the world. If anyone loves the world, the love of the Father is not in him
1 John 2.17 The world is passing away and so is its desire, but he that does the will of God remains forever
Prov 29.12 Where a ruler is paying attention to false speech, all those waiting on him will be wicked
Christians must preach the news of Christ’s kingdom
Mat 24.14 This good news of the kingdom will be preached in all the inhabited earth for a witness to all the nations and then the end will come
Mark 13.10 In all the nations the good news has to be preached first
Acts 5.42 Every day in the temple and from house to house they continued without letup teaching and declaring the good news about the Christ, Jesus
Acts 20.20 I did not hold back from * * * teaching you publicly and from house to house
1 Cor 9.16 Woe is me if I did not declare the good news
2 Tim 4.2 Preach the word, be at it urgently
Jms 2.26 As the body without breath is dead, so also faith without works is dead
Rom 10.9 If you publicly declare that —word in your own mouth, — that Jesus is Lord, and exercise faith in your heart that God raised him up from the dead, you will be saved. With the mouth one makes public declaration for salvation [[v 10]]
*1272Jms 5.19 Know that he who turns a sinner back from the error of his way will save his soul from death and will cover a multitude of sins
Luke 8.1 He went journeying from city to city and from village to village, preaching and declaring the good news of the kingdom of God
Mark 6.30- ((teach even when tired and hungary))
John 4.6-42 ((beneficial effect of incidental witness))
Jesus and apostles reckoned as seditionists
Luke 22.37 For I tell you that this which is written must be accomplished in me, namely, ‘And he was reckoned with lawless ones.’
Isa 53.12 It was with the transgressors that he was counted in
Acts 21.38 Are you not really the Egyptian who before these days stirred up a sedition and led the four thousand dagger men out into the wilderness ?
Acts 24.5 For we have found this man a pestilent fellow and stirring up seditions among all the Jews throughout the inhabited earth and a spearhead of the sect of the Nazarenes
Acts 19.40 For we are really in danger of being charged with sedition over today’s affair
APPENDIX B
8243 E. Oak St.
Scottsdale, Az. 85257
April 10, 1969
S.S. 2-29-47-590
Local Board No. 29
Selective Service System
522 N. Central Ave.
Phoenix, Az. 85004
Notice Of Appeal:
I hereby appeal from the I-A reclassification of Local Board No. 29.
Your I-A classification of me is totally inappropriate. I will not be a professional killer for any country under any circumstances. Killing people is wrong and helping people to kill people is wrong too. If I went out on the street and shot someone, I would be arrested and tried for murder. But you contend that if I were wearing a uniform and were ordered by the President to kill someone— that would not be murder. Really, does a piece of cloth make one innocent? It is still murder in the eyes of Jehovah God.
Jehovah does not even hear the prayers of those shedding blood: “Even though you make many prayers, I am not listening; with bloodshed your very hands have become filled.” (Isa 1.15) Instead of shedding blood, God has commanded us to love our enemies: “Continue to love your enemies and to pray for those persecuting you.” (Mat 5.44) Now does one show his love for his enemies by killing them? Or by helping others kill them ? Would not that be waging war in a fleshly way rather than a spiritual way with the Word of God? Surely I could not “pursue peace with all people” by engaging in worldly conflicts. (Heb 12.14)
My participation in any worldly military affair in this “wicked system of things” is out of the question. I would not even take a secular job as a janitor if I had to work on a military project!
Your option for substitute civilian service is out too. I have been ordained by God, not by some church or by the Watch Tower Bible and Tract Society. Jehovah has commissioned me to preach the good news while there is still time. How could I witness to people out in the middle of some forest preserve, or some other place that I could be sent? How could I ever find time for my ministry? Really, you and Satan are out to waste my time in whatever way possible.
How can you really expect me to help preserve a nation full of crime, violence, hatred and false religion? You expect me to support a country teaching evolution in its schools? Why, your country is even giving aid to Malawi. The government there has had my Christian brothers burned alive, and my Christian *1273sisters tied to trees and publickly raped. Even their children were brought before them and hacked to bits with a butcher knife. Jehovah will hold you responsible for what you are doing!
You have even made the ridiculous claim that your country is “under God.” “You imagined that God would positively become like you.” (Ps 50.21) Does God make deals with false religion? Does God hate his own people? Is Jehovah divided against himself? If any one serves his country he is a hero. But if any one serves his God, he is a fanatic. You put service to your country first— above that to God — even though you claim that your country is under God. How inconsistent! You blame all the wrongdoing in this country onto Jehovah by thanking God for your “blessed” nation.
What your nation has advocated has been in complete opposition to Jehovah’s arrangement: instead of advocating Christ’s kingdom as the solution to world woes, you have advocated the United Nations organization; instead of worship and service to God, it has been worship of the flag (a mere piece of cloth) and patriotic duty to a corrupt political system; instead of eliminating all national boundaries, you have tried to preserve them; instead of beating your swords into plowshares, you have made butter into bombs. Your government officials even take advice from fortunetellers — a practice condemned by Jehovah. It is no surprise that Christ commanded his followers to remain separate from the world.
It is for these reasons and others that I will not support the preservation or interests of your nation. God will destroy your wicked arrangement and I will have nothing to do with it!
I have applied for a IV-D classification since it is the only fitting one on your list. I have sent you official notice that I am an ordained minister of Jehovah God. I am enrolled in our Ministry School and regularly participate in our house-to-house preaching work. My service to Jehovah is the primary pursuit of my life and I will not forsake it for anything. I view your refusal to grant me a IY-D classification as the mark of an obstinate heart and sheer hatred for Jehovah God.
I do not at all appreciate your interference in my ministry and neither will Jehovah. I am involved in the most humanitarian work possible — that preaching the happifying good news of salvation in this old, decaying world. I have God’s commission to preach and you have no legitimate right to interfere. We have turned millions of people into 100% law abiding citizens — something which you and your clergymen friends have been unable to do, and your failure has cost billions of dollars. “Of course, the stumbling blocks must of necessity come, but woe to the man through whom the stumbling block comes! Whoever stumbles one of these little ones who put faith in me, it is more beneficial for him to have hung around his neck a millstone such as is turned by an ass and to be sunk in the wide, open sea.” If you are seeking God’s wrath, you will certainly find it. You had best leave Jehovah’s people alone lest you be found “fighters actually against God.” (Mat 18.7, 6; Acts 5.39)
Sincerely,



Brian Fraser

. 32 C.F.R. § 1623.2 is as follows: Consideration of classes.
Every registrant shall be placed on Class I-A under the provisions of section 1622.-10 of this chapter except that when grounds are established to place a registrant in one or more of the classes listed in the following table, the registrant shall be classified in the lowest class for which he is determined to be eligible, with Class I-A-O considered the highest class and Class I — C considered the lowest class according to the following table :
Class: I-A-O
1-0
I-S
I- Y
II- A
II-C
II- S
I-D
III- A
IV- B
IV-C
IV-D
IV — F
IV- A
V- A
I-W
I-C


. § 1622.14 Class 1-0: Conscientious objector available for civilian work contributing to the maintenance of the national health, safety, or interest.
In Class 1-0 shall be placed every registrant who would have been classified in Class I-A but for the fact that he has been found, by reason of religious training and belief, to be conscientiously opposed to participation in war in any form and to be conscientiously opposed to participation in both combatant and noncombatant training and service in the armed forces.


. § 1622.11 Class I-A-O: Conscientious objector available for noncombatant military service only.
In Class I-A-O shall be placed every registrant who would have been classified in Class I-A but for the fact that he has been found, by reason of religious training and belief, to be conscientiously opposed to combatant training and service in the armed forces.